 

Exhibit 10.1

 

Amendment #3 to Term Note

 

Effective Date: November 2, 2015

 

WHEREAS, Cachet Financial Solutions Inc., a Minnesota corporation (“Company” or
“Borrower”), and The Margaret De Jonge Trust (“Lender”) (collectively “Parties”)
entered into a Term Note for $613,808, effective December 14, 2012 (the
“Agreement”); and

 

WHEREAS, the Parties desire to amend the payment terms as set forth in the
Agreement to require Borrower to make three $30,000 payments beginning November
15, 2015 and extend the Maturity Date of the Agreement to January 31, 2016.

 

NOW THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1. Capitalized terms not defined herein have the meanings ascribed to them in
the Agreement.     2. The second paragraph of the Agreement shall be amended and
restated in its entirety asset forth below.

 

Borrower will pay this loan according to below payment schedule with all
outstanding principal plus all accrued, unpaid interest becoming due on January
31, 2016 (the “Maturity Date”), subject to any prepayment.

 

Payment Schedule

 

  - $30,000 due on November 15, 2015;   - $30,000 due on December 15, 2015;   -
$30,000 due on January 15, 2016;   - The remaining balance of accrued, unpaid
interest and principal due on January 31, 2016

 

3. All terms and conditions of the Agreement shall remain in full force and
effect, except to the extent specifically modified herein.

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by its duly authorized representative as of the Effective Date written above.

 

Lender:   Cachet Financial Solutions Inc.         By: /s/ Margaret De Jonge  
By: /s/ Jeffrey C. Mack   Margaret De Jonge     Jeffrey C. Mack   Lender    
Chief Executive Officer

 



   

 

 

